Appeals by defendant from (1) a judgment of the County Court, Westchester County (Martin, J.), rendered April 14, 1980 (Ind No. 78/956), convicting him of two counts of criminal possession of stolen property in the second degree, upon a jury verdict, and imposing sentence, and (2) a judgment of the Supreme Court, Westchester County (Rubin, J.), rendered April 14, 1980 and amended on December 30, 1980 (Ind Nos. 79/64, 79/913), convicting him of two counts of criminal possession of a forged instrument in the second degree, upon his plea of guilty, and imposing sentence. Judgments affirmed. There was ample justification for the exclusion of defendant from the courtroom. Defendant’s request to proceed pro se was made on the eve of trial. It should be noted that defendant was not a novice in courtroom procedures. Mollen, P.J., Hopkins, Titone and Weinstein, JJ., concur.